Citation Nr: 1456854	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  03-16 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969. His service awards include a Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2002 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) located in Montgomery, Alabama. In that decision, the RO continued the Veteran's rating at 30 percent disabling.

The Veteran testified at a Travel Board hearing before the undersigned in September 2006. A transcript has been associated with the file. 

In March 2005, 2007, 2010, and May 2014, the Board remanded this case. In February 2012, the Board increased the Veteran's rating to 50 percent for the entire time period on appeal. In May 2013, the United States Court of Appeals for Veterans Claims (Court) granted an April 2013 Joint Motion for Partial Remand (JMR); the increase to 50 percent was undisturbed, but a remand was necessary for the Board to consider entitlement to staged and higher ratings beyond 50 percent. 


FINDING OF FACT

For the entire time period on appeal, there has been occupational and social impairment with reduced reliability and productivity due to symptoms such as depression, irritability/anger, moodiness, sleep impairment, common PTSD symptoms (like startle response), and interpersonal conflict. 



CONCLUSION OF LAW

For the entire time period on appeal, the criteria for a rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.130, Diagnostic code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

In May 2002 and May 2011 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2014). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014). Relevant service treatment, VA, and private medical records have been associated with the claims file. In March 2010, a search for Social Security Administration records was negative. 

In May 2014, the Veteran attended a new VA examination. The agency of original jurisdiction (AOJ) noted the lack of a Global Assessment of Functioning score (GAF) in the report, which was requested by the Board in the May 2014 remand. In an addendum response, the VA examiner gave a score for the Veteran but noted that since the adoption of the Diagnostic and Statistical Manual of Mental Disorders 5 (DSM-5) in January 2014, the Veterans Health Administration (VHA) was transitioning away from using GAF scores (some scores were still noted in VA psychiatry records, see, for example, April 2014 VA psychiatry record). 

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities that addressed mental disorders to remove outdated references to the DSM and to replace them with references to the recently updated DSM-5. The provisions of the interim final rule applied to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014. The Secretary did not intend for the provisions of the interim final rule to apply to claims that had been already certified for appeal to the Board, or that were pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit. See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014). 

As explained, the Board remanded this claim in May 2014, prior to the rule promulgated by the Secretary and becoming effective in August 2014. Since the Secretary did not intend for the DSM-5 to apply in pending cases, the Board finds it is unnecessary and would be unfair to delay this case further with a remand to have an examiner use the DSM-IV. Further, a GAF score was provided in compliance with the remand. As explained further below, GAF scores are not controlling or outcome-determinative. Substantial compliance with the remand has been accomplished. See Stegall v. West, 11 Vet. App. 268 (1998). The Board finds the examination report to be fully adequate and consistent with the rest of the evidence. Id.

In the February 2012 Board decision, the Board found that the provisions of 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam) had been complied with during the September 2006 Board hearing. In Bryant, the Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).

However, the February 2012 decision also noted that VA had amended its regulations in August 2011 that made Bryant irrelevant. See 76 Fed. Reg. 52,572 (Aug. 23, 2011). In response to litigation regarding this rule, VA later agreed to repeal the rule and not to apply it. As a result, Bryant stands and the Board is to apply it as interpreted by the Court. 

The Board did apply Bryant in February 2012, but because it also referenced the amended regulation, the Veteran was given notice via a September 2013 letter and offered a new hearing. In October 2013, the Veteran responded that he did not wish to have a new hearing. 

Once again, the September 2006 transcript of the Board hearing shows that the Veteran provided information regarding his claim and responded to questions aimed at determining whether further information was needed to substantiate the claim. The Veteran has not raised complaints regarding the conduct of the hearing, which he attended with his representative, or elected to have a new hearing. The Board finds the duties to notify and to assist have been met. 

Increased Rating

The Board finds that a 50 percent rating best approximates the Veteran's symptoms during the time period on appeal because he consistently was shown to have depression, irritability/anger, moodiness, sleep impairment, common PTSD symptoms (like startle response), interpersonal conflict and some occupational and social impairment. As explained below, the Board relies on the competent and credible evidence in the file in coming to this determination. 

When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014). 

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Here, the record shows service connection was originally granted for PTSD with an effective date of September 2, 1997. He filed a claim for an increased rating in December 2001. The Veteran is currently assigned a 50 percent rating for the entire time period on appeal. As explained further below, the Board has considered staged ratings, but finds a 50 percent rating is warranted for the entire time period on appeal. 

While the Veteran broadly discussed the history of his psychiatric disability at the Board hearing, the Board is rating the current time period on appeal, cognizant of the one year look back period. See Francisco, 7 Vet. App. at 58. Under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2), the effective date for a claim for an increased evaluation can be up to one year prior to the date of claim. This provision only applies when the underlying disability increased during that one year period (or at least some part of the increase occurred during that period). See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010). 

At the Board hearing, the Veteran discussed the reason for his divorce (according to the decree in the file, this occurred in 1988) and family life after the divorce, when he stated he raised his three children (his youngest was born in 1980). (Transcript, p 8.) In explaining his past, he said he used to frequently reach for a gun to threaten others, to include his youngest son. As he described it, this occurred after his 1988 divorce. By the May 2002 VA examination, he no longer carried a pistol, and although he had confrontations in the past, this improved through therapy (he started therapy in 1997, Transcript, p 4). This is supported by Dr. T.L.'s August 2002 letter which states the Veteran made progress in the last ten years of his life from when he was struggling with alcohol, relationships and his job. 

Similarly, a February 2003 VA nursing record showed that the Veteran stated he was at a point where he had to leave his last job, because if he didn't, he might hurt or kill somebody. However, as the September 2009 VA examination points out, he left his job with a tire company in 1993. This was when he noticed he was getting irritable with his supervisor and could not get along with others. He owned his own shop from 1993 to 1997, and then from 1997 to 2009 he worked for a school district. 

While pertinent to his history, the 1988 divorce, threatening actions soon after that, and job difficulties dating to 1993 do not directly impact this appeal period, which potentially begins in December 2000. Francisco, 7 Vet. App. at 58.

The Veteran's PTSD disability is rated under the mental disorder schedule of ratings under 38 C.F.R. § 4.130 (2014). All mental disorders are rated under this code. The psychiatric symptoms listed in the below rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Further, 38 C.F.R. § 4.126(a) (2014), addressing evaluations of mental disorders, states: "[w]when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission." Reading §§ 4.126 and 4.130 together, it is evident that the "frequency, severity, and duration" of a veteran's symptoms must play an important role in determining his disability level. See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). In Vazquez-Claudio, the Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Id. at 117. 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity. Symptoms typifying this rating include flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. Such symptoms typifying this rating include suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id. 

A maximum 100 percent rating is assigned when there is total occupational or social impairment. Typical symptoms are listed as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411 (2014). 

In this case, the Veteran has been assigned Global Assessment of Functioning (GAF) scores ranging from 45 (see November 2011 VA mental health record) through 70 (see May 2002 VA examination report). The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995). As explained above, the Secretary of VA has indicated that DSM-IV is for application by the Board for claims pending before it. 79 Fed. Reg. 45094. An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. 38 C.F.R. § 4.126 (2013); VA O.G.C. Prec. Op. No. 10-95 (Mar. 1995). 

According to the DSM-IV, GAF scores of 41 to 50 indicate serious symptoms or any serious impairment in social, occupational or school functioning. Scores of 51 to 60 reflect moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, and school functioning (e.g. few friends, conflicts with peers or co-workers). Id. Scores of 61 to 70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

In adjudicating this claim, the Board must assess the competence and credibility of lay evidence. Washington v. Nicholson, 19 Vet. App. 362 (2005). Under 38 C.F.R. § 3.159(a)(2) (2014), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. Id. The Board must also assess the credibility, and probative value of the evidence of record in its whole. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant). 

The Veteran contends that his psychiatric symptoms warrant a rating higher than 50 percent. In his September 2002 notice of disagreement, the Veteran stated his GAF score with his private doctor (63) was lower than with the VA doctor (70). In his June 2003 appeal, the Veteran stated it was hard to suppress his guilt, anger, depression. He had trouble sleeping and when he did sleep he had nightmares. 

An overview of the evidence shows that episodes of depression, irritability or moodiness were found often. For example, the May 2002 VA examination report showed it occurred two days a month. Other records note such symptoms: October 2003 VA RN record (but related here to prostate cancer diagnosis), November 2003 VA RN note, September 2009 VA examination report, June 2010 VA mental health record, January 2011 VA general medical examination, as well as treatment records in 2011, 2012 and 2014. In January 2012, the Veteran underwent psychological testing and the Beck inventory suggested severe depression. Other scores suggested the presence of an average to moderate level of situational based anxiety. In contrast, the Veteran screened negative for depression only a few times (see July 2010 LPN, May 2012 RN, April 2013 VA records). 

Another frequent symptom was trouble sleeping and/or nightmares (see May 2002 VA examination report, August 2002 private psychologist Dr. T.L. letter, March 2008 VA RN note, September 2009 VA examination report, October 2010 VA treatment plan, August 2011 VA psychiatrist outpatient record, November 2011 VA psychiatry record, and February 2014 VA psychiatrist record as well as the May 2014 VA examination report). 

He also commonly had typical PTSD symptoms (like startle response); as shown in the May 2002 VA examination report, August 2011 VA psychiatrist outpatient record, November 2011 VA psychiatry record, and February 2014 VA psychiatrist record. 

Interpersonal conflict or relationship trouble was addressed in his October 2010 VA treatment plan as well as in the January 2011 VA general medical examination report (see also social impairment description below). Closely related was anger or temper problems, which were shown at the May 2002 and September 2009 VA examinations and in October 2010 (see VA LCSW note). January 2012 VA psychological testing results showed scores that suggested the presence of a "low-moderate" level of situational based anger. As a result, the Anger Expression Index score implied that the Veteran was at "high" risk to experience difficulties in his interpersonal relationships and to develop medical disorders as a result of his level of anger.

Noted a few times, but to a lesser extent, was impaired impulse control (for example, see January 2011 VA general medical examination report); isolating (see May 2002 VA examination report and February 2014 VA psychiatry record); avoidance (September 2009 VA psychiatric examination and February 2014 VA psychiatry record); audio hallucinations (June 2010 VA mental health record); and guilt (October 2010 VA Licensed clinical Social Worker note). 

The Veteran quite frequently denied self-harm or suicidal/homicidal ideation. For example, see September 2009 VA examination report; December 2009 VA Social Work psychosocial assessment; April to May 2010 VA records, October 2010 VA primary care record; October 2010 VA treatment plan; January 2011 VA general medical examination report; June 2011 VA group note; November 2011 VA psychiatry note; January 30, 2012 VA mental health note, and February 2014 VA psychiatry record. 

The PTSD was noted to be severe or moderate to severe a few times (see November 2003 VA registered nurse (RN) note, April 2004 VA RN note, and September 2009 VA examination report). In the February 2011 VA examination report, the examiner stated that the results of the objective psychological testing he completed during the interview did not support the contention that his psychiatric or behavioral status was more severe than was the case during the last review. Mental status examinations were largely normal in a May 2002 VA examination report, an October 2010 VA primary care record, a January 2011 VA general medical examination report, a January 2012 VA mental health record, and a May 2012 VA mental health record. He had no hallucinations in March 2010 or at the September 2009 VA examination report. In January 2012, a VA mental health record noted some improvement in that symptoms seemed to have tapered. In the May 2014 VA examination report, the examiner summarized that the Veteran exhibited occupational and social impairment with reduced reliability and productivity. 

Regarding social impairment, a review of the records over time shows the Veteran remained involved in his children's lives, was in a committed romantic relationship and maintained friendships. The May 2002 VA examination report showed he had confrontations with his sons (with whom he was living) and sometimes did not get along with his girlfriend. He kept busy tinkering with cars for profit and enjoyment, went to church, went fishing, socialized with his girlfriend and attended a social club. At the hearing in September 2006, he also stated he went to church and found the pastor helpful (Transcript, p 13). In July 2009, he married his second wife (see certificate) and continued to live with his son. An October 2010 VA primary care record noted he was in a car club (he was owning/leasing shop in town and working part-time) which had close-knit relationships. At the February 2011 VA examination, he described his relationship with his wife as improved due to their work on his issues and with his children as "always good." 

PTSD definitely affected social functioning. A June 2011 VA group therapy note showed the Veteran actively participated during the group session. He stated that he had a great Father's Day gathering with his family but could remember the times when they were afraid to interact with him because of his PTSD symptoms. He continued to cope with his PTSD symptoms on a daily basis. January 2012 VA psychological testing results showed that with respect to other peers, the Veteran appeared to be frequently experiencing angry feelings which might include the perception that he was being treated unfairly. Other data suggested that the Veteran typically attempted to express his angry feelings outwardly and inwardly. The amount of energy spent to control his anger appeared to be less than to equal that of his peers. 

Overall, he was able to maintain and establish effective social relationships, albeit with some difficulty. A June 2012 VA mental health record noted he enjoyed restoring old cars and watching drag racing. He was an officer in a veterans' service organization. A May 2012 VA mental health record noted discord with his two irresponsible adult sons, but he got along well with his adult daughter. He planned to attend a drag race event that weekend. He and wife had activities planned that included his wife's family reunion in a major city in another state and a social civic club group going to a major city in another state. In July 2012, a social work note showed he completed treatment with PTSD clinical team. The May 2014 VA examination report showed the Veteran remained married and continued to be irritable and isolate; this placed strain on his relationships. He had supportive relationships with other veterans and enjoyed spending time at a local race track. He spent most of his time alone, however, and avoided malls, movie theaters, and crowded or unknown social environments. This report concluded he had difficulty in establishing and maintaining effective work and social relationships.
As for occupational impairment, initially it was not thought he would last long at his job (see May 2002 VA examination report), but his employment history showed that he left his job with a large tire company in 1993, when he noticed he was getting irritable with his supervisor and could not get along with others. He owned his own shop from 1993 to 1997, and then from 1997 to 2009 he worked for the school district. The May 2002 VA examination report showed he thought he was doing well at his job; he was able to work by himself. The examiner didn't know how long he could continue at his job, but he continued to work successfully until retirement in 2009. 

At the September 2006 Board hearing, he stated he was currently working. (Transcript, p 9.) In his retirement letter to his employer in May 2009, he stated he enjoyed working with the school district and serving children by securing their transportation to and from school. The September VA examination report showed a stable job history up until retirement in 2009. 

In June 2010, his private primary care clinic wrote a letter stating medical conditions forced the Veteran to take earlier employment and prevented him from obtaining other employment; however, this letter does not list PTSD as a cause that prevented work. Similarly, the July 2010 TDIU application showed that the Veteran did not allege that his PTSD was one of the service-connected disabilities that prevented him from working. The February 2011 examination report stated that his psychological symptoms affected but did not preclude the Veteran's ability to: recall and follow instructions, attend to tasks for at least two consecutive hours and interact with others (to include supervisor, coworker and customers). 

As explained above, the Federal Circuit has endorsed an approach whereby the Board is to identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating. See Vazquez-Claudio, 713 F.3d at 118. The Federal Circuit has stated: "The 70 percent disability rating regulation contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas." 

As noted and explained above, the Board finds that the Veteran's PTSD is typically characterized by depression, irritability/anger, moodiness, sleep impairment, common PTSD symptoms (like startle response), interpersonal conflict and some occupational and social impairment. 

While other symptoms were sometimes noted in the record, they were not shown to be frequent, severe, and long lasting.  See Vazquez-Claudio, 713 F.3d at 118. This includes the VA mental health note of June 2010 which reported the Veteran was hearing voices and seeing shadows and the May 2002 VA examination report which showed the Veteran stated he stopped carrying a gun to protect him against impulsive actions. The Board disagrees with the categorical characterization that not carrying a gun regularly in a vehicle was a sign of poor impulse control; on the contrary, it could be a sign of good judgment. In any case, poor impulse control with periods of violence was not noted during the appeal period, and the record shows Veteran constantly maintained relationships with family and friends (albeit with some conflict), went to church or other social activities regularly and worked full time until 2009 when he retired due to other health concerns. 

Regarding GAF scores, and in particular low scores of 46 in 2011, historically precedent has held it is not outcome determinative. See DSM-IV; Carpenter, 8 Vet. App. 240. The May 2014 VA addendum noted that the Veteran's recent psychiatric treatment notes state that the Veteran's treating psychiatrist assigned a 49 in April 2014, a 48 in February 2013 and a 50 in October 2013. It was at least as likely as not that the GAF was in the 48-50 range at the time of the May 2014 examination (serious symptoms range). The addendum explains: 

The VA began using the DSM 5 for C&P exams on January 1, 2014. According to the DSM 5, clinicians do not typically assess GAF scores. The DSM 5 introduction states: 'It was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.' Therefore, VA clinicians do not typically assess GAF scores when using the DSM 5 in C&P exams.

Notwithstanding this addendum, the Board notes that even in 2014 VA clinicians have continued to assess the Veteran with a GAF score for treatment purposes.

Considering the GAF scores throughout the record, the Board finds them to frequently fall into the moderate to serious symptom range, which supports a 50 percent rating. The Board also finds that the Veteran's PTSD symptoms cause occupational and social impairment to at least some degree. Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity. They do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted. See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration"). 

Regarding a TDIU, the record shows the Veteran worked steadily until 2009, whereupon he was granted a TDIU from September 1, 2009, the last date that he worked, for other service-connected issues (see August 2011 RO rating). The Veteran did not claim on his TDIU application that he could not work due to his PTSD. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), is not for application here.

The Board has contemplated whether the case should be referred for extra-schedular consideration. An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. The Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Id. 

Here, the Board finds the rating schedule adequately addresses the symptoms of the service-connected PTSD, as described above. For example, the evidence shows the Veteran has some social and occupational impairment with reduced reliability and productivity due to his symptoms. Such impairment is accounted for in the schedule. 38 C.F.R. § 4.130. As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and no further analysis is necessary. Thun, 22 Vet. App. at 115-16. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

The Board has concluded that the evidence of record shows a rating of 50 percent is warranted for the entire time period on appeal. Hart, 21 Vet. App. 505. The reasonable doubt rule is not for application and the claim is denied. See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013) (stating any reasonable doubt is to be resolved in favor of the Veteran). 

	(CONTINUED ON NEXT PAGE)


ORDER

An increased rating in excess of 50 percent for PTSD is denied. 



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


